department of the treasury internal_revenue_service washington d c office_of_chief_counsel number release date date cc pa cbs br2 gl-126684-02 uilc memorandum for associate area_counsel from lawrence schattner chief branch collection bankruptcy summonses subject equitable_tolling of bankruptcy code sec_502 this memorandum responds to your request for assistance dated date in accordance with sec_6110 this chief_counsel_advice should not be cited as precedent this writing may contain privileged information date date date date date date 6_month legend issue whether in light of 122_sct_1036 a bankruptcy court may apply the principles of equitable_tolling to allow a proof_of_claim filed after the day period set forth in bankruptcy code b c sec_502 when a chapter bankruptcy proceeding is dismissed and later reinstated prior to the expiration of such 180-day period conclusion despite the supreme court’s recent decision in young a bankruptcy court may not apply the principles of equitable_tolling to allow a proof_of_claim filed after the 180-day period set forth in b c sec_502 when a chapter bankruptcy proceeding is dismissed and later reinstated prior to the expiration of such 180-day period gl-126684-02 notwithstanding it is our view that the strict language of the statutory filing deadline set forth in sec_502 and the accompanying rules would not preclude a court from exercising its equitable powers under b c sec_105 to allow an untimely proof_of_claim in certain limited circumstances and that any such exercise of equitable powers would be consistent with the analysis in young background the debtor filed a chapter bankruptcy petition on date the case was subsequently dismissed on date when the debtor’s attorney failed to timely appear for a hearing and failed to produce certain income_tax returns as directed by the court the court reinstated the case on date and vacated the date order dismissing the case the service was timely notified of the reinstatement of the case between the dismissal date and the reinstatement of the case in month days elapsed based on the date filing of the petition the 180-day period for filing a timely proof_of_claim expired on date the bar date set by the bankruptcy court for filing proofs of claim was date the service filed its proof_of_claim on date after the expiration of the 180-day period calculated from the original petition date but before the expiration of the 180-day period if such period was tolled between dismissal and reinstatement and before the bar date set by the bankruptcy court law analysis young involved debtors who filed a chapter bankruptcy proceeding moved to dismiss the proceeding and filed a chapter proceeding the day before their chapter case was dismissed s ct pincite the court held that the 3-year lookback period set forth in b c sec_507 which period is used to identify certain priority tax claims which are non-dischargeable pursuant to b c a a is equitably tolled during the pendency of a prior bankruptcy petition thus preventing the debtors from using consecutive bankruptcy petitions to render certain tax_liabilities dischargeable in their subsequent chapter proceeding id pincite in its analysis the court first determined that the 3-year lookback period is a limitations_period because it prescribes a period within which certain rights may be enforced id pincite the court then recognized that it is a well established principle of law that limitations periods are generally subject_to the remedy of equitable_tolling unless tolling would be ‘inconsistent with the text of the relevant statute ’ id pincite quoting 524_us_38 furthermore the court noted the circumstances under which it has permitted equitable_tolling including cases where a party’s misconduct has caused another party to miss a filing deadline id pincite the court acknowledged however that tolling might be appropriate in other cases id the court ultimately decided that equitable_tolling of the 3-year lookback period was appropriate and that the debtors failed to invoke any statutory provisions that displayed an intent to preclude tolling id in accordance with the supreme court’s analysis in young we believe that equitable_tolling may only be applied to allow a proof_of_claim gl-126684-02 filed after the 180-day period set forth in b c sec_502 if the 180-day period is a limitations_period if application of equitable_tolling is consistent with the text of b c sec_502 and the relevant rules and there are no provisions displaying an intent to preclude tolling and if the facts of the case are such that application of equitable_tolling would be appropriate b c sec_502 is a limitations_period bankruptcy code sec_502 disallows proofs of claim that are not timely filed and provides that a claim of a governmental_unit shall be timely filed if it is filed before days after the date of the order for relief or such later time as the federal rules of bankruptcy procedure may provide bankruptcy rule c discusses the time for filing proofs of claim in a chapter or proceeding bankruptcy rule c which incorporates the 180-day period for a governmental_unit to file a timely proof_of_claim allows the court to extend this period o n motion of a governmental_unit before the expiration of such period and for cause shown emphasis added finally bankruptcy rule b provides that a court may enlarge the time for taking action under rule c only to the extent and under the conditions stated in that rule this language combined with the language in rule c cited above appears to create a rigid rule requiring that the service file its proof_of_claim within 180-days from the filing of the bankruptcy petition in order to ensure that its claim be allowed as timely the lone exception set forth in the rules is to grant the court some discretion to extend the period for cause shown when the service files a motion to extend prior to the expiration of the 180-day period see bankruptcy rule c following the young analysis in order to determine whether the principle of equitable_tolling may be applied to allow a proof_of_claim filed after the 180-day period a court would first have to decide whether such 180-day filing period is a limitations_period see 122_sct_1036 there is substantial_authority in case law supporting the position that the 180-day period set forth in sec_502 is akin to a statute_of_limitations see clark v valley fed sav loan ass’n in re reliance equities inc 966_f2d_1338 10th cir see also 223_br_605 d mass see also 265_br_796 bankr n d ill according to one court bankruptcy rule c is strictly construed as a statute_of_limitations since the purpose of such a claims bar date is ‘to provide the debtor and its creditors with finality’ and to ‘insure the swift distribution of the bankruptcy_estate ’ 93_br_13 bankr n d n y if the 180-day period is properly regarded as a limitations_period then as noted by the supreme court in young it would generally be subject_to the remedy of equitable_tolling see s ct pincite gl-126684-02 equitable_tolling applied to b c sec_502 even assuming that b c sec_502’s 180-day period is a limitations_period generally subject_to equitable remedies including equitable_tolling such period is subject_to equitable remedies only to the extent consistent with the language of sec_502 and the relevant rules see id cf in re kontrick u s app lexis 7th cir discussing whether filing deadlines set forth in bankruptcy rules a and c are subject_to equitable defenses and holding that t hese rule provisions are subject_to equitable defenses although those defenses must be applied in a manner consistent with the manifest goals of congress in other words a bankruptcy court ‘cannot use its equitable power to circumvent the law ’ 152_f3d_631 7th cir quoting 126_f3d_915 7th cir therefore even if the 180-day period is deemed to be a limitations_period generally subject_to a court’s equitable powers the relevant question becomes whether application of equitable_tolling to sec_502’s 180-day period is inconsistent with or precluded by the language of the statute and the relevant rules discussed above sec_502 limits the service to 180-days from the filing of the bankruptcy petition to file a timely proof_of_claim unless the service files a motion to extend this period before the 180-day period expires see bankruptcy rule c moreover bankruptcy rule b specifically prohibits any enlargement of this period by a court for any other reason including excusable neglect an argument could be made that application of equitable_tolling to allow a proof_of_claim filed after the 180-day period when a bankruptcy case is dismissed and subsequently reinstated is not inconsistent with the language of b c sec_502 and the relevant rules equitable_tolling of the time period between dismissal and reinstatement of the case arguably is not an extension or enlargement of the 180-day period but merely a preservation of the 180-day period during which the service may file a proof_of_claim however the case law set forth below does not support this argument equitable_tolling applied to facts in present case even if application of equitable_tolling is not viewed as either inconsistent with or precluded by sec_502 and the accompanying rules application of equitable_tolling may not be appropriate where as in the present case a chapter bankruptcy proceeding is dismissed and later reinstated prior to the expiration of such 180-day period unlike the scenario in young where but for the court’s use of its equitable powers to toll the 3-year lookback period the service had no way to prevent the debtor from utilizing consecutive bankruptcy petitions to render certain tax_liabilities dischargeable the service had other remedies readily available to it in the present case see bankruptcy rule c more specifically the service could have filed a motion to extend the 180-day filing period pursuant to rule c as noted in the facts above the previously dismissed bankruptcy case was reinstated on date nearly one month before the 180-day period would expire as measured from the date the original bankruptcy petition was filed in other words after receiving a timely gl-126684-02 notice of the reinstatement of the case the service still had nearly an entire month in which it could have either filed its proof_of_claim or at the very least filed a motion to extend the 180-day period pursuant to rule c instead the service did neither while we acknowledge that the service may have been disadvantaged in its effort to timely file a proof_of_claim by the dismissal and subsequent reinstatement of the bankruptcy proceeding in the present case we believe the appropriate remedy for the service in lieu of filing a proof_of_claim within the limited amount of time remaining before expiration of the 180-day period was to file a motion to extend the 180-day period under rule c as the service arguably had sufficient time to file such a motion to extend we believe a court would be very reluctant to apply the principles of equitable_tolling where the service failed to pursue other available remedies as in the present case see 112_br_1001 b a p 9th cir where in deciding not to apply equitable_tolling to allow an untimely complaint under bankruptcy rules and c the court noted that a less onerous means for protecting the creditor’s rights is to liberally grant timely filed requests for extensions to the bar date see also 216_br_781 w d mich analysis of relevant case law the majority of the relevant case law decided prior to young generally supports the conclusion that a court may not apply equitable_tolling to extend the 180-day filing period one recent decision addressing the issue is gardenhire v united_states in re 209_f3d_1145 9th cir in re gardenhire like the present case involved a bankruptcy proceeding which was dismissed and subsequently reinstated prior to the expiration of the 180-day proof_of_claim filing deadline the service received notice of the reinstatement only a few days before the statutory filing deadline and ultimately filed its proof_of_claim after the 180-day period id pincite the debtors objected to the proof_of_claim as untimely id the service argued in part that its proof_of_claim was timely because the 180-day period was suspended during the time after dismissal and before reinstatement the ninth circuit_court of appeals disagreed and concluded that application of equitable_tolling to the 180-day period for governmental units to file proofs of claim pursuant to sec_502 of the bankruptcy code is inconsistent with the plain meaning of the bankruptcy code and rules applicable ninth circuit precedent and the weight of authority from other jurisdictions id pincite see also in re coastal alaska lines inc 920_f2d_1428 9th cir holding in part that the argument that the bankruptcy court has discretion pursuant to its general equitable powers to enlarge the period for filing a timely proof_of_claim is inconsistent with the express limitations imposed by rule b while we recognize that in re gardenhire may be factually distinguishable from the present case in that it was dismissed due to a clerical_error while the present case was dismissed due to the debtor’s or debtor’s attorney failure to appear and produce gl-126684-02 documents requested by the court it nevertheless generally stands for the proposition that equitable_tolling may not be applied to allow an untimely proof_of_claim also relevant is the fact the court suggested that even if equitable_tolling was consistent with sec_502 and the rules application of the doctrine may not be appropriate where as in the present case the creditor has other remedies available see id pincite2 more precisely the court noted that e ven if the bankruptcy code and rules and our precedents did not foreclose application of equitable_tolling to sec_502 we have doubts as to whether application of the doctrine would have been appropriate under the specific facts of this case we wonder whether the irs did in fact act with reasonable diligence in filing its proof_of_claim it appears that the irs could have complied with the original day period if it had only tried harder the irs still had days left in which to file its proof_of_claim after being notified that the debtors’ case had been reinstated id given the above language and the fact that in the present case the service had nearly an entire month left in which to either file its proof_of_claim or a motion to extend the 180-day period we believe that at least in the view of the ninth circuit it would not be appropriate for a court to use equitable_tolling to allow the untimely claim of the service in the present case the seventh circuit has also addressed whether a court may use its equitable powers to allow proofs of claim filed after the statutory deadline see 152_f3d_631 7th cir in re greenig involved a chapter bankruptcy proceeding where the creditor let the proof_of_claim filing deadline expire without filing a proof_of_claim because the debtors’ confirmed chapter plan listed the creditor’s claim id pincite eventually almost a year after the filing deadline had passed the creditor moved for the court to allow it to file a proof_of_claim and the debtor objected id pincite after reviewing the language of sec_502 rule c and rule b the court stated that considering that section b bars untimely proofs of claims where none of the rule c exceptions apply we hold that the creditor’s claim is barred id pincite the court acknowledged the equitable powers possessed by a bankruptcy court but emphasized that such powers could not be used inconsistent with the law id pincite the court then noted that i n this case the trial_court acted improperly in that it allowed the creditor to circumvent rule c and file an untimely proof_of_claim because of equitable considerations the court also noted that while it had previously called attention to the issue we deferred the question of whether a court has equitable powers to allow a late-filed proof_of_claim outside the exceptions contained in rule gl-126684-02 c we answer that question today a bankruptcy judge is not vested with such equitable power id at least one post-young case has commented on the impact of the young decision to the analogous issue of whether a court may apply equitable_tolling to extend the 60-day period for filing a dischargeability complaint under rule c which rule contains similar language to rule c and is also subject_to rule b see 274_br_695 b a p 6th cir while acknowledging the supreme court’s decision in young the court determined the bankruptcy court erred in allowing the creditors to file their complaint 2-days after the expiration of the day filing period id pincite according to the court h ad it been decided before submission of this appeal the creditors might have sought support in the supreme court’s recent decision in young some may read that decision broadly since the court observed that it is hornbook law that limitations periods are ‘customarily subject_to ‘equitable tolling’ ’ but that statement was finished with its own restriction unless tolling would be inconsistent with the text of the relevant statute ’ by analogy the applicable rule c requires that any extension of the sixty-day limitation be sought within that time period thus the equitable_tolling applied by the bankruptcy court in this case was inconsistent with the text of the relevant rule our conclusion is not changed by young id pincite emphasis added collier also supports the position set forth in the above cited cases and states that a court has no equitable power to extend the time fixed by rule c collier on bankruptcy pincite lawrence p king ed 15th ed see also 274_br_287 bankr m d tenn prohibiting resort to equitable remedies to allow an untimely proof_of_claim even when the service had no notice of the bankruptcy proceeding see also 278_br_764 bankr m d tenn but see in re stadaker bankr lexis bankr m d tenn applying equitable_tolling to allow an untimely proof_of_claim where creditor received no notice of the bankruptcy proceeding equitable powers under b c sec_105 a court may exercise its equitable powers under b c sec_105 to allow an untimely proof_of_claim in certain limited circumstances and any such exercise of equitable powers would be consistent with the supreme court’s analysis in young sec_105 of the bankruptcy code provides in part that t he court may issue any order process or judgment that is necessary or appropriate to carry out the provisions of this title no provision of this title shall be construed to preclude the court from taking any_action to enforce or implement court orders or rules or to prevent an abuse of process a court is not prevented from using its equitable powers under b c sec_105 to allow an untimely proof_of_claim where necessary to enforce or implement gl-126684-02 court orders or rules or to prevent an abuse of process see 26_f3d_629 6th cir where the court in concluding that a court has the authority to correct its own errors stated that t he inability of a bankruptcy court to sua sponte extend the time in which to file dischargeability complaints does not prevent a bankruptcy court from exercising its equitable powers under b c sec_105 in accepting an untimely filed complaint we do not believe that an appropriate exercise of equitable powers under sec_105 to allow an untimely proof_of_claim would be inconsistent with or precluded by b c sec_502 or the applicable rules there are at least three circumstances regarding an untimely filing of a proof_of_claim where a court’s exercise of equitable powers might be appropriate a court may correct its own errors in the present case the bankruptcy court set a bar date of date which was well after the 180-day statutory filing period measured from the petition date therefore although the service filed its proof_of_claim on date after the 180-day statutory filing period the proof_of_claim was filed well before the bar date set by the court where the court erroneously sets a bar date beyond the statutory period in a chapter proceeding as in the present case it could exercise its equitable powers under sec_105 of the bankruptcy code to correct its own error and allow the untimely proof_of_claim there is general support for such a position in case law see anwiler v patchett in re anwiler u s app lexi sec_6315 9th cir affirming bankruptcy appellate panel’s decision that although bankruptcy rules a and c should be strictly applied if a court had made a mistake upon which a party relied to its detriment a court could use its equitable power to grant relief and correct its mistake see also 6_f3d_688 10th cir holding that a lthough the provisions of rules and are strictly enforced courts have almost uniformly allowed an out-of-time filing when the creditor relies upon a bankruptcy court notice setting an incorrect deadline see also in re 289_f3d_540 8th cir see also 26_f3d_629 6th cir nevertheless we recognize that notwithstanding a court’s ability to correct its own error a strong argument exists that the court should not allow an untimely proof_of_claim of the service even when the court erroneously sets the bar date because the express language of sec_502 and the rules provides the service with sufficient notice of the filing deadline accordingly it is our view that the service should strictly adhere to the 180-day proof_of_claim filing period set forth in b c sec_502 even when the court sets a bar date extending beyond such period b creditor receives no notice of bankruptcy case a court could exercise its equitable powers to allow an untimely proof_of_claim when the service receives notice of the bankruptcy case after the sec_502 180-day filing period has expired there appears to be very little case law directly discussing this issue however as discussed above even though the seventh circuit_court of appeals held in in re greenig that a bankruptcy judge does not have the equitable power to allow a proof_of_claim filed after the applicable statutory filing deadline it specifically declined to decide whether the result would be the same when the creditor receives no notice f 3d pincite in a footnote to the opinion the court noted that i t may seem unjust at first glance that gl-126684-02 a creditor who receives no notice of bankruptcy proceedings would be bound by the day rule but this is not an issue in this case and we therefore need not examine it id pincite 916_f2d_1087 6th cir provides general support for this position while cardinal mine was decided prior to the enactment of b c sec_502 and involved whether a late filed priority claim in a chapter proceeding may be subordinated to non-priority unsecured claims when the service filed its claim tardily due to untimely notice of the bankruptcy proceeding the case at least shows that the court recognized the importance of satisfying equitable concerns in cases of deficient notice to the creditor see id according to the court d ue process and equitable concerns require that when a creditor does not have notice or actual knowledge of a bankruptcy the creditor must be permitted to file tardily when the creditor does so promptly after learning of the bankruptcy id pincite lower courts have disagreed on the issue of whether a court may exercise equitable powers to allow an untimely proof_of_claim in cases of deficient notice to the creditor compare 274_br_287 bankr m d tenn prohibiting resort to equitable remedies to allow an untimely proof_of_claim even when the service had no notice of the bankruptcy proceeding with in re stadaker bankr lexis bankr m d tenn applying equitable_tolling to allow an untimely proof_of_claim where creditor received no notice of the bankruptcy proceeding see also 265_br_796 bankr n d ill holding that implicit in sec_502 and rule c is the assumption that the creditor has received notice of the bankruptcy c 180-day period expires before the bankruptcy case is reinstated a court could use its equitable powers under sec_105 to allow an untimely proof_of_claim when the bankruptcy case is dismissed and not reinstated until after the statutory filing deadline has expired under such circumstances the service unlike the present case or the in re gardenhire case discussed above arguably would have no other viable remedies available to it for filing a proof_of_claim unless the service had filed a proof_of_claim prior to the dismissal of the case such a scenario would have the effect of preventing the service from filing a timely proof_of_claim altogether in our view this result would amount to an abuse of process that should be remedied pursuant to b c sec_105 although we have been unable to find case law directly addressing this issue we believe the analysis in young lends support to and is consistent with our view that under such circumstances a court could allow an untimely claim pursuant to it sec_1also we believe that depending on the facts of the case and the circumstances associated with the dismissal and subsequent reinstatement of the case the principle of equitable_estoppel may be applied to prevent the debtor from objecting to the untimely proof_of_claim pursuant to b c sec_502 a claim is deemed allowed unless the debtor objects this principle may also be applicable when the debtor fails to provide the service with timely notice of the bankruptcy proceeding gl-126684-02 equitable powers under sec_105 of the bankruptcy code to enforce or implement court orders or rules or to prevent an abuse of process it is our view that in the above described circumstances a court could allow consistent with the supreme court’s analysis in young an untimely proof_of_claim in a chapter proceeding pursuant to its equitable powers under sec_105 and that any such use of equitable powers to allow an untimely claim in these circumstances would not be inconsistent with or precluded by sec_502 or the relevant rules if you have any questions please contact the attorney assigned to this case at
